 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   SENG SAETEURN,                                      )    Case No.: 1:18-cv-0538 - JLT
                                                         )
12                   Plaintiff,                          )    AMENDED ORDER GRANTING PLAINTIFF’S
                                                         )    REQUEST FOR AN EXTENSION OF TIME
13           v.                                          )
14   NANCY A. BERRYHILL,                                 )    (Doc. 16)
     Acting Commissioner of Social Security,             )
15                                                       )
                     Defendant.                          )
16
17           On December 3, 2018, the parties filed a stipulation for Plaintiff to have an extension of time to
18   file an opening brief. (Doc. 16) The Scheduling Order allows for a single extension of thirty days by
19   the stipulation of the parties (Doc. 4 at 4), and this is the first extension requested by either party.
20   Accordingly, the Court ORDERS:
21           1.      The request for an extension of time (Doc. 16) is GRANTED; and
22           2.      Plaintiff SHALL file an opening brief no later than January 4, 2019.
23
24   IT IS SO ORDERED.
25
         Dated:     December 17, 2018                              /s/ Jennifer L. Thurston
26                                                           UNITED STATES MAGISTRATE JUDGE

27
28

                                                             1
